Citation Nr: 0707681	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  97-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia, left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia, right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to November 
1996, and September 1999 to September 2001.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) New Orleans, 
Louisiana.  The Waco, Texas, RO eventually gained 
jurisdiction upon a transfer of the veteran's claims file.  
In March 2006, the Board remanded this case for additional 
evidentiary development.  It is noted that after the 
veteran's appeal had been re-certified to the Board, she sent 
in evidence relating to findings in an employment physical 
examination (which is discussed below), and her 
representative waived local jurisdiction.  

In connection with the current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge.  The record indicates, however, that the veteran 
cancelled the hearing due to a personal matter.  


FINDINGS OF FACT

1.  Left knee range of motion has been full, without pain, 
instability, or any additional functional limitation.  

2.  Right knee range of motion has been full, without pain, 
instability, or any additional functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5299-5014, 5261, 5262 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5299-5014, 5261, 5262 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist
Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, September 2003 and July 2006 letters notified 
the veteran of the evidence needed to establish an higher 
rating.  In the September 2003 letter, the RO told the 
veteran that to establish entitlement to an increased 
evaluation for her service-connected disability, the evidence 
must show that the condition had gotten worse.  The July 2006 
letter provided notice concerning a disability rating and 
effective date in compliance with Dingess (and it is also 
noted that the veteran received the same information in a 
June 2006 notification of rating action).  In a June 2002 
letter (issued for the original claim of service connection), 
the RO told the veteran what evidence VA would obtain and 
what information and evidence she should provide.  

It is noted that the RO properly issued an initial June 2002 
VCAA letter concerning service connection prior to the rating 
decision on appeal, and notification thereafter concerning 
the appeal of a downstream element.  The RO ultimately issued 
an August 2006 supplement statement of the case (SSOC) after 
all of the notification letters mentioned above.  See 
Mayfield v. Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. 
App. Dec. 21, 2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, 
there are three VA examinations of record, discussed below, 
along with VA treatment records from 2002 to 2005.  The 
record also contains a private medical record dated April 
2002, and information regarding the veteran's job prospect 
with the US Postal Service.  VA has assisted the veteran in 
obtaining the necessary evidence to the extent the veteran 
would accept the assistance.  Also, there is no indication 
that other relevant Federal department or agency records 
exist and should be requested.  38 U.S.C.A. § 5103(c)(3); 38 
C.F.R. § 3.159(c)(2).

In this case, additional VA medical examination is 
unnecessary because the three reports already of record are 
sufficient for a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Thus, it is apparent that the appellant has been given an 
essential opportunity to advance her claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  Bernard, 
4 Vet. App. at 394.  

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal standards
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 9-98.  Also, where a veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate 
for functional loss, which comports with the principle 
underlying Esteban.  See VAOPGCPREC 9-2004.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis
As is explained below, a complete review of the record shows 
that increased initial ratings are not warranted.  

The veteran's service medical records indicate that in 
January 2000 the veteran was treated for right knee 
inflammation, which eventually reduced.  A radiologist report 
found a normal knee series.  In July 2000, the veteran fell 
into a hole and complained of left knee pain; the assessment 
mentioned collateral ligament strain.  A follow-up note 
indicated that the left calf was swollen, and the veteran was 
unable to bear body weight.  The veteran's right knee also 
had pain, and it was recommended that she do range of motion 
exercises.  An attendant radiologist report found a normal 
knee series.  In August, the veteran asserted that she 
continued to have knee pain with episodes of knee giving out 
every day.  In October, the assessment was left patellar 
tendonitis resolving slowly.  

Post-service, an April 2002 report from the Slidell Memorial 
Hospital indicated that the veteran sought treatment for 
right knee pain; reportedly, that morning she had walked down 
stairs and the knee felt as if it would give out.  Swelling 
had increased.  Though the veteran could ambulate on the leg 
after the incident, she had pain worse with flexion.  
Examination found minimal effusions just inferior to the 
patella bilaterally with mild tenderness over the site of 
effusion.  There was no patellar tenderness, crepitus, or 
deformity, and no laxity.  The assessor noted some increased 
pain reported subjectively with anterior-posterior stress.  

A July 2002 treatment record from the New Orleans VA Medical 
Center indicated that the veteran had experienced a pain 
rating of 8 in the last twenty-four hours.  An examination 
found a more swollen right knee than left, significant 
crepitance left knee, some crepitus right knee, and pain with 
active and passive motion and palpation.  

A September 2002 VA examination report contains the veteran's 
assertion that since she had fallen on her right knee it had 
swelled and given way, and stairs were a problem.  She 
complained of pain in the patellar area.  The left knee also 
continued to swell; the veteran had tried to use a chop art 
strap without any results.  The knee popped, gave way and 
locked, and stairs were a problem.  Physical examination 
found the veteran's knees showed full range of motion with 
minimal crepitation if any on motion.  The examiner observed 
that the right knee was tender on the inferior pole of the 
patella bilaterally and also under the patella itself at this 
point, as well as the femoral condyle.  There was no medial 
or lateral collateral ligamentous laxity, negative McMurray, 
negative Lachman, and negative drawer sign.  The examiner 
found no swelling.  The veteran was diagnosed as having 
chondromalacia of the patella bilaterally, although mild at 
present.  

On a July 2003 statement, the veteran asserted that she had 
more trouble standing and doing excessive walking, or simply 
going up and down stairs.  

An August 2004 VA examination report contained subjective 
complaints of residual aching and pain in both knees with a 
history of instability in the right knee occurring one to two 
times per week, and swelling in both on a daily basis.  The 
veteran stated that she wore a brace on her left knee, though 
she was not wearing it at the assessment.  The veteran 
reported that she was a full-time student, and that she had 
had to take five to six days of sick leave in the last twelve 
months because of her knee pain.  She had pain with climbing 
stairs or walking greater than two blocks.  

Objective findings included that the veteran had normal range 
of motion and no pain on motion, and the joint had no 
additional limitation of motion due to fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  Also, stability was found to be intact.  The veteran 
was diagnosed as having patellofemoral pain sydrome of 
bilateral knees with residuals.  

An April 2005 VA treatment note indicated that the veteran 
complained of knee pain and swelling for one week, and that 
she had not been to work in two days.  The assessor noted 
achy knees, pain on weightbearing, normal range of motion, 
and mild effusion.  In May 2005, the veteran apparently got a 
knee brace.  

In June 2006, the veteran submitted a statement that she had 
lost employment with the US Postal Service due to her 
disability.  Attached thereto was a letter from a human 
resources specialist with the US Postal Service, who stated 
that the veteran had been found medically unsuitable for the 
position of Rural Carrier because a medical assessment had 
found the veteran was at high risk due to wrist, knee, and 
back conditions.  An examination report was also submitted, 
which noted the veteran's various chondromalacia of bilateral 
knees, low back pain, carpal tunnel syndrome, migraine 
headaches.  A summary of physical examination noted that the 
veteran's bilateral knees showed no evidence of tenderness, 
redness, warmth, swelling, or crepitation.  Her gait had been 
grossly normal, and she could heel walk and toe walk without 
difficulty.  The veteran also was able to sit and rise with 
difficulty.  

In August 2006, the veteran underwent a VA examination.  The 
veteran recounted that her right knee had been painful since 
1997 with gradual onset.  Her left knee had started hurting 
when she fell on a cinder block in 2000.  Currently, the 
veteran had pain in both knees, which was aching and 
stiffness with swelling on a daily basis.  She also reported 
that she had instability of the left knee approximately twice 
a week.  The veteran stated that she had been prescribed 
braces for both knees with some improvement.  The examiner 
noted that though the veteran stated she had had MRI while on 
active duty, a search of service medical records had not 
located an MRI report.  The examiner reported that x-rays 
from 2000, 2002, and 2004, were all reported as normal.  The 
veteran further reported flare-ups of knee pain approximately 
once a month usually lasting for 24 hours with particularly 
painful weightbearing on the left knee.  She stated she had 
been to the emergency room on two occasions for left knee 
pain, and she had been given oral inflammatory drugs with 
some bed rest for 24 hours.  The veteran stated that she was 
able to perform her usual daily activity and occupational 
activities, except once a month when her left knee became 
swollen, painful, and tender with weightbearing.  

Objective testing found full range of motion of both knees 
was 140 degrees flexion, and extension 0 degrees.  The 
examiner indicated that the joints were not painful on 
motion, and no additional limitations were noted with 
repetition of movement as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The veteran 
had no evidence of painful motion with squatting and arising 
or flexion or extension.  The examiner found negative 
McMurray sign and Lachman's test.  There was no gait or 
functional limitations on standing or walking.  

X-rays of both knees were within normal limits, and the 
diagnosis was patellofemoral pain syndrome bilateral knees 
with residuals, and no additional limitations were noted with 
repetition of movement during physical examination.  

The RO initially considered the veteran's knee disabilities 
under DC 5299-5014 (according to 38 C.F.R. § 4.27, "99" 
indicates an unlisted condition such that rating by analogy 
is necessary, and DC 5014 addresses osteomalacia such that is 
should be rated on limitation of motion as degenerative 
arthritis).  

Given the current criteria as found in the rating schedule, 
when compared with the manifestations of the veteran's 
service-connected chondromalacia of both knees, ratings in 
excess of 10 percent are not warranted at this time.

For example, the record contains no evidence of ankylosis for 
a higher rating under DC 5256.  The record does not show that 
at this time the veteran suffers from dislocated cartilage 
with frequent episodes of locking pain under DC 5258.  That 
is, upon three VA examinations, dislocation of semilunar 
cartilage was not identified, and the Board cannot draw its 
own medical conclusion to find otherwise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (recognizing that the 
Board must rely on an informed medical opinion in order to 
adjudicate a claim).  Similarly, there is no objective 
evidence of malunion of the tibia and fibula under DC 5262.

Additionally, objective testing has generally found full 
range of motion (see VA examinations from September 2002, 
August 2004, and August 2006), and no pain on motion.  The 
last two VA examinations made specific findings of no 
additional functional limitation concerning DeLuca factors.  
Thus, in terms of a higher rating under DC 5260, limitation 
of flexion, the record does not indicate that either of the 
veteran's knees are limited to 30 degrees.  Likewise, under 
DC 5261, the record does not indicate that either of the 
veteran's knees even approaches extension limited to 20 
degrees for the next highest rating.  There is also no 
indication of a degree of such symptoms as painful motion and 
functional loss due to pain as would warrant the 
consideration of a higher evaluation in light of 38 C.F.R. 
§§ 4.40 and 4.45-rather, such findings are fully 
contemplated by the assigned 10 percent respective 
evaluations.  See DeLuca, 8 Vet. App. at 204-07. 

Moreover, because the veteran has not exhibited any 
limitation of motion in terms of flexion or extension, 
separate ratings for each is not appropriate at this time 
given the evidence just cited above.  See VAOPGCPREC 9-2004.  
In terms of a separate rating for any instability under DC 
5257, see VAOPGCPREC 9-98, objective testing during all three 
VA examinations found no laxity, and none of the diagnoses 
indicated instability or subluxation.  Notably, the veteran 
had told the September 2002 VA examiner that her knee gave 
way, the August 2004 VA examiner that she wore a brace on the 
left knee, and the August 2006 VA examiner that she had 
instability of the left knee twice a week and had been 
prescribed braces for both knees.  None of the examiners, 
however, found evidence of instability or subluxation upon 
performing objective testing, and having assessed the 
veteran's subjective complaints in relation thereto.  Thus, a 
preponderance of the competent and probative evidence is 
against a finding that the veteran suffers from instability.  

Finally, the veteran's complaints related to flare-ups once a 
month, difficulty with stairs, pain in the knee joint, an 
occasional mild effusion, and any objective finding related 
to tenderness on touch, are anticipated by the currently 
assigned 10 percent rating.  The employment information from 
the US Postal Service has been considered, and it is noted 
that the veteran's bilateral knee disability had not 
exclusively resulted in a finding of medical unsuitability.  
Rather, non-service-connected problems of low back pain, 
migraine headaches, and carpal tunnel syndrome had also been 
cited.  The currently assigned 10 percent ratings for each 
knee, which comports with the evidence of record, is intended 
by VA to "represent as far as can be practicably determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1.  Moreover, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of several grades of disability."  

The veteran has not submitted further evidence showing that 
her service-connected bilateral knee disability has markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, this matter should not be 
remanded to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concerns the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).

Thus, given the rating criteria that the Board must utilize 
in assessing this case, a reasonable doubt has not arisen 
regarding the currently assigned degree of disabilities, and 
the appeal cannot be granted.  See 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 10 percent for service-
connected chondromalcia, left knee, is denied. 

An initial rating in excess of 10 percent for service-
connected chondromalacia, right knee, is denied.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


